 
EXHIBIT 10.2


THIS NOTE HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. THE NOTE MAY NOT BE OFFERED, RESOLD, PLEDGED OR TRANSFERRED
EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR EXEMPTION OR SAFE
HARBOR THEREFROM.
 


 

 No. 1       
  US $471,750

 
                                                                                                           
SONA MOBILE HOLDINGS CORP.


BRIDGE LOAN NOTE
 

 
       THIS Note is one of a duly authorized issue of up to $1,000,000 of Sona
Mobile Holdings Corp, a corporation organized and existing under the laws of the
State of Delaware (the "Company") designated as its 8% Unsecured Notes.


       FOR VALUE RECEIVED, the Company promises to pay to Shawn Kreloff and
Victoria Corn, husband and wife, New York, New York, the registered holders
hereof (the “Holder”), the principal sum of Four Hundred Seventy One Thousand
and Seven Hundred and Fifty Dollars (US $471,750) with interest from the from
the date of initial issuance of this Note (the "Issue Date") at the rate of 8%
per annum.  The entire indebtedness due pursuant to the Note shall be all due
and payable within ninety (90) days from the date of this Note ("Maturity
Date").


Accrual of interest shall commence on the first such business day to occur after
the date hereof and shall continue until payment in full of the principal sum
has been made or duly provided for. The principal of, and interest on, this Note
are payable in such coin or currency of the United States of America as at the
time of payment is legal tender for payment of public and private debts, at the
address last appearing on the Note Register of the Company as designated in
writing by the Holder from time to time.  The Company will pay the principal of
and interest upon this Note on the Maturity Date, less any amounts required by
law to be deducted, to the registered holder of this Note as of the tenth day
prior to the Maturity Date and addressed to such holder at the last address
appearing on the Note Register. The forwarding of such check shall constitute a
payment of principal and interest hereunder and shall satisfy and discharge the
liability for principal and interest on this Note to the extent of the sum
represented by such check plus any amounts so deducted.


           This Note is subject to the following additional provisions:


1.           This Note is exchangeable for an aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange.




2.           The Company shall be entitled to withhold from all payments of
principal of, and interest on, this Note any amounts required to be withheld
under the applicable provisions of the

 
 

--------------------------------------------------------------------------------

 

United States income tax laws or other applicable laws at the time of such
payments, and Holder shall execute and deliver all required documentation in
connection therewith.


3.           This Note has been issued subject to investment representations of
the original purchaser hereof and may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended (the "Act"), and other
applicable state and foreign securities laws. In the event of any proposed
transfer of this Note, the Company may require, prior to issuance of a new Note
in the name of such other person, that it receive reasonable transfer
documentation including legal opinions that the issuance of the Note in such
other name does not and will not cause a violation of the Act or any applicable
state or foreign securities laws. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's Note Register as the owner
hereof for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected by notice to the contrary.


4.           Subject to the terms of the Bridge Loan Financing Agreement dated
as of May 28, 2008 (the "Agreement"), between the Company and the Holder (or the
Holder's predecessor in interest), no provision of this Note shall alter or
impair the obligation of the Company, which is absolute and unconditional, to
pay the principal of, and interest on, this Note at the time, place, and rate,
and in the coin or currency, herein prescribed. This Note is a direct obligation
of the Company.


5.           The Company may, at its option, pay all or a portion of the
outstanding principal and accrued interest due pursuant to the Note at any time
before maturity without notice to the Holder and without penalty.


6.           No recourse shall be had for the payment of the principal of, or
the interest on, this Note, or for any claim based hereon, or otherwise in
respect hereof, against any incorporator, shareholder, officer or director, as
such, past, present or future, of the Company or any successor corporation,
whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise, all such liability being,
by the acceptance hereof and as part of the consideration for the issue hereof,
expressly waived and released.


7.            The Holder of the Note, by acceptance hereof, agrees that this
Note is being acquired for investment and that such Holder will not offer, sell
or otherwise dispose of this Note except under circumstances which will not
result in a violation of the Act or any applicable state Blue Sky or foreign
laws or similar laws relating to the sale of securities.


            8.            This Note shall be governed by and construed in
accordance with the laws of the State of New York. Each of the parties consents
to the jurisdiction of the federal courts whose districts encompass any part of
the City of New York or the state courts of the State of New York sitting in the
City of New York in connection with any dispute arising under this Agreement and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non coveniens, to the bringing of any such
proceeding in such jurisdictions.

 
 

--------------------------------------------------------------------------------

 

 
      9.            The following shall constitute an "Event of Default":


a.     The Company shall default in the payment of principal or interest on this
Note and same shall continue for a period of five (5) days; or


b.           Any of the representations or warranties made by the Company
herein, in the Agreement, or in any certificate or financial or other written
statements heretofore or hereafter furnished by the Company in connection with
the execution and delivery of this Note or the Agreement shall be false or
misleading in any material respect at the time made; or


c.     The Company shall fail to perform or observe, in any material respect,
any other covenant, term, provision, condition, agreement or obligation of this
Note (as defined in the Agreement, which term includes this Note) and such
failure shall continue uncured for a period of thirty (30) days after written
notice from the Holder of such failure; or


d.     The Company shall fail to perform or observe, in any material respect,
any covenant, term, provision, condition, agreement or obligation of the Company
under the Agreement, and such failure shall continue uncured for a period of
thirty (30) days after written notice from the Holder of such failure; or


e.     The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or


f.     A trustee, liquidator or receiver shall be appointed for the Company or
for a substantial part of its property or business without its consent and shall
not be discharged within ninety (90) days after such appointment; or


g.     Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company and shall
not be dismissed within ninety (90) days thereafter; or


h.     Bankruptcy, reorganization, insolvency or liquidation proceedings or
other proceedings for relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Company and, if instituted
against the Company, shall not be dismissed within ninety (90) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or


i.     The Company shall have its Common Stock suspended or delisted from an

 
 

--------------------------------------------------------------------------------

 

exchange or over-the-counter market from trading for in excess of two trading
days.


Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider the
Redemption Amount of this Note immediately due and payable within five (5) days
of notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.


10.             Nothing contained in this Note shall be construed as conferring
upon the Holder the right to vote or to receive dividends or to consent or
receive notice as a shareholder in respect of any meeting of shareholders or any
rights whatsoever as a shareholder of the Company, unless and to the extent
converted in accordance with the terms hereof.


11.           The obligation of the Company for payment of principal, interest
and all other sums hereunder is unsecured by the Company and subordinated to the
8.0% Senior Unsecured Convertible Debentures (the “2007 Notes”) of the Company.


12.           Subject to the Act or any applicable state Blue Sky or foreign
laws or similar laws relating to the sale of securities, nothing contained in
this Note shall restrict the Holder from subsequently converting this Note into
a subsequent financing to be entered into between the Company and a third party.


       IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed by an officer thereunto duly authorized.


Dated: June 17, 2008


                             SONA MOBILE HOLDINGS CORP.


                                    By:      /s/ STEPHEN FELLOWS


Name:   Stephen Fellows


Title:    Chief Financial Officer
 
 

